WHEREAS, Michael L. Griffith, an attorney formerly admitted to practice law in the State of Kansas, was placed upon disability inactive status by an order of this court dated the 3rd day of October, 1978, pursuant to Rule 220 (225 Kan. lxxxix), and
WHEREAS, Michael L. Griffith has petitioned this court to be returned to active status as an attorney, and
WHEREAS, the court has given due consideration to the petition filed by Michael L. Griffith and determined, based upon the present showing of the petitioner, that such petition should be denied;
NOW, THEREFORE, IT IS CONSIDERED, ORDERED AND ADJUDGED that the petition of Michael L. Griffith to be returned to the active practice of law be and it is hereby denied.